DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2 and 17-20 have been canceled. Claims 1, 3-16, and 21 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 4/11/2022, with respect to 1, 3-16, and 21 have been fully considered and are persuasive.  The rejection of 1/12/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-16, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Gimbres (US 2008/0010973 A1) and Wagner (US 2013/0158834 A1) are the closest prior art of record. Gimbres discloses an engine system with sensors to control operation of the engine. Wagner discloses a controller with virtual sensors used to control the engine. However, Gimbres and Wagner, either alone or in combination fail to anticipate or render obvious, “wherein: the first virtual sensor is configured such that during operation of the engine the first virtual sensor determines one or more initial conditions for the second virtual sensor based at least in part on values of the one or more parameters sensed by the one or more sensors by solving a differential algebraic equation to determine the one or more initial conditions; the second virtual sensor is configured such that during operation of the engine, the second virtual sensor determines values for one or more output parameters of the engine; and the controller is configured to send control signals to the engine to control operation of the engine, the controller is configured to determine the control signals based, at least in part, on the values for one or more output parameters of the engine determined by the second virtual sensor.” As disclosed in claim 1 and similarly in claim 11. Claims 3-10, 12-16, and 21 are allowed for depending on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.P.L./Examiner, Art Unit 3747   
                                                                                                                                                                                                     /JOSEPH J DALLO/Primary Examiner, Art Unit 3747